DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1 and 6-7 have been amended. 
		Claims: 2-4 have not been amended. 
		Claims: 5 have been cancelled. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynman et al. (US Patent Publication 2019/0019410 herein after referenced as 

Regarding claim 1, Sheynman discloses:
An in-vehicle communication device comprising: (Sheynman, [0026]-[0027] discloses in order to selectively manage the communications between the mobile platform (i.e. reads on in-vehicle communication device) and multiple different types of networks such as the first and second networks of different types, the apparatus may increase the likelihood that a mobile platform is informed in a timely and efficient manner of information and based on this information, various functions and applications may be performed and discloses the apparatus may be configured in a variety of different manners and may be embodied in a computing device and the computing device may comprise the mobile platform (i.e. indicates obviousness that the apparatus is within the mobile platform) such as may be carried by the vehicle and alternatively, the computing device may be off board relative to the vehicle albeit remaining in communication with the mobile platform onboard the vehicle; Sheynman, Fig. 2 & [0033] discloses the apparatus includes means such as the processing circuitry, the processor, the communication interface or the like for communicating with a first network to receive information with a mobile platform regarding one or more traffic signals and information regarding one or more intersections and in an embodiment in which the apparatus embodies the mobile platform, receipt of information with the mobile platform constitutes receipt of information by the apparatus and alternatively, in an embodiment in which the apparatus is separate from but in communication with the mobile platform, communication by the apparatus with the first network may be conducted either directly with the first network or via the mobile platform.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the apparatus performing the method in one embodiment may be incorporated within the mobile platform itself).
a position acquisition unit configured to acquire vehicle position information; (Sheynman, Fig. 3 & [0036] discloses the apparatus may determine the position of the vehicle based upon location information (i.e. reads on vehicle position information) such as from a GPS (i.e. reads on position acquisition unit) or other location tracking system). 
a communication controller configured to: communicate in any one of a first communication system and a second communication system; (Sheynman, [0022] discloses a method, apparatus and computer program product are provided in order to permit a mobile platform such as may be carried by a vehicle to selectively communicate with each of a plurality of different types of networks such as a first (i.e. reads on first communication system) and second network (i.e. reads on second communication system); Sheynman, Fig. 2 & [0033] discloses the apparatus includes means such as the processing circuitry, the processor (i.e. reads on communication controller), the communication interface or the like for communicating with a first network to receive information with a mobile platform regarding one or more traffic signals and information regarding one or more intersections).
 receive an instruction for switching derived based on a communication area where communication in the first communication system is possible and the vehicle position information; start a switching process from the second communication system to the first communication system before a vehicle enters the communication area;  (Sheynman, Figs. 4 & [0037] discloses the range of the second network such as a DSRC network (i.e. reads on first communication system) is illustrated by the circle 44 (i.e. reads on communication area where communication in the first communication system is possible) and an outer concentric circle 46 (i.e. reads on a predetermined distance before the communication area) is represented by dashed lines and is separated from the circle 44 representative of the range of the second DSRC network by the predefined buffer distance and thus a vehicle such as vehicle 48b that is within the predefined distance of the intersection as defined by the range of the DSRC network plus a predefined buffer distance satisfies the first switching condition such that communications with a second network may be established and commenced prior to the vehicle reaches the range of the DSRC network (i.e. reads on start a switching process from the second communication system to the first communication system before a vehicle enters the communication area) as represented by circle 44 in which reliable communications may be conducted between a DSRC transmitter 42 and the mobile platform carried by the vehicle; Sheynman, [0040]-[0041] discloses the connection with the first network (i.e. reads on second communication system) is terminated while the communications are ongoing via the second network (i.e. reads on first communication system) and discloses as the vehicle leaves the intersection, the communications may return to or shift from the second network to the first network again and the apparatus includes means such as the processing circuitry, the processor or the like for identifying a second switching condition for example the departure for the vehicle may be determined based upon the distance of the vehicle from the intersection and the direction of travel of the vehicle away from the intersection and as before, a predefined distance may be defined such as based upon the sum of the predefined range of the second network and a predefined buffer distance as represented by the dashed circle 46; Sheynman, Figs. 3  & [0036] discloses the apparatus includes processing circuitry, processor or the like for identifying a first switching condition that includes identification of the approach of the mobile platform to one of the intersections and a vehicle carrying a mobile platform is defined to be approaching an intersection and to satisfy the first switching condition in an instance in which the vehicle is no more than a predefined distance from the intersection and in this regard, the apparatus may determine the position of the vehicle based upon location information such as from a GPS or other location tracking system and the first switching condition may be defined as the approach of the vehicle to within a predefined distance of the intersection with the predefined distance exceeding the predefined range of the second network such as by exceeding the predefined range by a predefined buffer distance that may be defined in terms of a predetermined distance to be added to the predefined range of the second network; Sheynman, [0014] discloses the computer-executable program code portions also include program code instructions configured to identify a first switching condition and instructions configured to communicate with a second network different than the first network in order to receive information following identification of the first switching condition.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the apparatus includes a switching deciding unit that determines that the vehicle location is at the predefined buffer distance from the communication range of the DSRC network and issues instructions to start the switching process from the second cellular network to the first DSRC network so that communications is established and commenced with the first DSRC network before entering the communication range of the DSRC network and also issues instructions to switch from the first DSRC network back to the second cellular network when the vehicle leaves the DSRC network and the second switching condition is satisfied). 
	Sheynman discloses that the mobile platform within the vehicle switches from a first communication system to a second communication system based on a predetermined criteria being satisfied but fails to explicitly disclose that the “and restrict the switching process to the first communication system when the communication controller transmits or receives urgent information in the second communication system, wherein the urgent information is traffic accident information or failure information of a host vehicle;”.
In a related field of endeavor, Brahmi discloses:
and restrict the switching process to the first communication system when the communication controller transmits(Brahmi, [0047] discloses the determined distribution scheme may be transmitted in a handover command (i.e. indicates obviousness of a switching or handover process) to the V2V communication device when the V2V communication device may enter a coverage area of the second radio technology for which the distribution scheme may have been determined; Brahmi, [0039]-[0040] discloses the determined distribution scheme may specify that a V2V communication message having a certain priority may be transmitted via a second radio technology and a V2V communication message having a priority different from the certain priority may be transmitted via the first radio technology and the certain priority may be higher than the different priority and therefore transmission reliability of the V2V communication may be enhanced while still providing the V2V communication at low costs and discloses the priority of a V2V communication message may be defined based on a content of the V2V communication message and/or a type of the V2V communication message and a content of the V2V communication message may relate to a current geographical position of the V2V communication device and a type of V2V communication may relate to a purpose of a transmission of the V2V communication message and such a purpose may be an accident warning, etc. and for example, a V2V communication message indicating an accident warning (i.e. reads on traffic accident) may have a higher priority than normal V2V communication messages and the location of the vehicles in or on which the V2V communication device may be mounted and therefore the V2V communication messages can be beneficially transmitted in accordance with their inherently defined importance; Brahmi, [0003] discloses a cooperative awareness message CAM may be used to provide a warning or guidance to the driver for example in the form of an intersection collision warning (i.e. reads on traffic accident).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a handover or switch is performed to the corresponding radio technology depending on the priority of the V2V communication message that is based on the content and type such as the location and accident warning).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sheynman to incorporate the teachings of Brahmi for the purpose of enhancing transmission reliability of the V2V communication while still providing the V2V communication at low costs and can be beneficially transmitted in accordance with their inherently defined importance (Brahmi, [0039]-[0040]) and for the purpose of making the 
Regarding claim 2, Sheynman in view of Brahmi discloses:
 (Sheynman, Figs. 4 & [0037] discloses a vehicle such as vehicle 48b that is within the predefined distance of the intersection as defined by the range of the DSRC network plus a predefined buffer distance satisfies the first switching condition such that communications with a second network may be established and commenced prior to the vehicle reaches the range of the DSRC network as represented by circle 44 in which reliable communications may be conducted between a DSRC transmitter 42 and the mobile platform carried by the vehicle).
Regarding claim 3, Sheynman in view of Brahmi discloses:
The in-vehicle communication device according to claim 1, wherein the communication controller is configured to: start a switching process from the first communication system to the second communication system when the vehicle leaves the communication area (Sheynman, [0041] discloses as the vehicle leaves the intersection, the communications may return to or shift from the second network to the first network again and the apparatus includes means such as the processing circuitry, the processor or the like for identifying a second switching condition for example the departure for the vehicle may be determined based upon the distance of the vehicle from the intersection and the direction of travel of the vehicle away from the intersection and as before, a predefined distance may be defined such as based upon the sum of the predefined range of the second network and a predefined buffer distance as represented by the dashed circle 46).
Regarding claim 6, Sheynman discloses:
A communication method executed by an in-vehicle communication device communicable in any one of a first communication system and a second communication system, the in-vehicle communication device comprising a communication controller, and the method comprising: (Sheynman, [0026]-[0027] discloses in order to selectively manage the communications between the mobile platform (i.e. reads on in-vehicle communication device) and multiple different types of networks such as the first (i.e. reads on first communication system) and second networks (i.e. reads on second communication system) of different types, the apparatus may increase the likelihood that a mobile platform is informed in a timely and efficient manner of information and based on this information, various functions and applications may be performed and discloses the apparatus may be configured in a variety of different manners and may be embodied in a computing device and the computing device may comprise the mobile platform (i.e. indicates obviousness that the apparatus is within the mobile platform) such as may be carried by the vehicle and alternatively, the computing device may be off board relative to the vehicle albeit remaining in communication with the mobile platform onboard the vehicle; Sheynman, Fig. 2 & [0033] discloses the apparatus includes means such as the processing circuitry, the processor (i.e. reads on communication controller), the communication interface or the like for communicating with a first network to receive information with a mobile platform regarding one or more traffic signals and information regarding one or more intersections and in an embodiment in which the apparatus embodies the mobile platform, receipt of information with the mobile platform constitutes receipt of information by the apparatus and alternatively, in an embodiment in which the apparatus is separate from but in communication with the mobile platform, communication by the apparatus with the first network may be conducted either directly with the first network or via the mobile platform.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the apparatus performing the method in one embodiment may be incorporated within the mobile platform itself).
 acquiring vehicle position information; (Sheynman, Fig. 3 & [0036] discloses the apparatus may determine the position of the vehicle based upon location information (i.e. reads on vehicle position information) such as from a GPS or other location tracking system).  
holding area information indicating a communication area where communication in the first communication system is possible; deciding whether to switch from the second communication system to the first communication system before a vehicle enters the communication area based on the vehicle position information and the area information; starting a switching process from the second communication system to the first communication system before the vehicle enters the communication area in response to the deciding; (Sheynman, Figs. 4 & [0037] discloses the range of the second network such as a DSRC network (i.e. reads on first communication system) is illustrated by the circle 44 (i.e. reads on holding area information indicating a communication area where communication in the first communication system is possible) and an outer concentric circle 46 (i.e. reads on a predetermined distance before the communication area) is represented by dashed lines and is separated from the circle 44 representative of the range of the second DSRC network by the predefined buffer distance and thus a vehicle such as vehicle 48b that is within the predefined distance of the intersection as defined by the range of the DSRC network plus a predefined buffer distance satisfies the first switching condition (i.e. reads on deciding whether to switch) such that communications with a second network may be established and commenced prior to the vehicle reaches the range of the DSRC network (i.e. reads on start a switching process from the second communication system to the first communication system before a vehicle enters the communication area) as represented by circle 44 in which reliable communications may be conducted between a DSRC transmitter 42 and the mobile platform carried by the vehicle; Sheynman, [0040]-[0041] discloses the connection with the first network (i.e. reads on second communication system) is terminated while the communications are ongoing via the second network (i.e. reads on first communication system) and discloses as the vehicle leaves the intersection, the communications may return to or shift from the second network to the first network again and the apparatus includes means such as the processing circuitry, the processor or the like for identifying a second switching condition for example the departure for the vehicle may be determined based upon the distance of the vehicle from the intersection and the direction of travel of the vehicle away from the intersection and as before, a predefined distance may be defined such as based upon the sum of the predefined range of the second network and a predefined buffer distance as represented by the dashed circle 46; Sheynman, Figs. 3  & [0036] discloses the apparatus includes processing circuitry, processor or the like for identifying a first switching condition that includes identification of the approach of the mobile platform to one of the intersections and a vehicle carrying a mobile platform is defined to be approaching an intersection and to satisfy the first switching condition in an instance in which the vehicle is no more than a predefined distance from the intersection and in this regard, the apparatus may determine the position of the vehicle based upon location information such as from a GPS or other location tracking system and the first switching condition may be defined as the approach of the vehicle to within a predefined distance of the intersection with the predefined distance exceeding the predefined range of the second network such as by exceeding the predefined range by a predefined buffer distance that may be defined in terms of a predetermined distance to be added to the predefined range of the second network; Sheynman, [0014] discloses the computer-executable program code portions also include program code instructions configured to identify a first switching condition and instructions configured to communicate with a second network different than the first network in order to receive information following identification of the first switching condition.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the apparatus includes a switching deciding unit that determines that the vehicle location is at the predefined buffer distance from the communication range of the DSRC network and issues instructions to start the switching process from the second cellular network to the first DSRC network so that communications is established and commenced with the first DSRC network before entering the communication range of the DSRC network and also issues instructions to switch from the first DSRC network back to the second cellular network when the vehicle leaves the DSRC network and the second switching condition is satisfied). 
Sheynman discloses that the mobile platform within the vehicle switches from a first communication system to a second communication system based on a predetermined criteria being satisfied but fails to explicitly disclose that the predetermined criteria includes the urgency or priority of data scheduled to be transmitted or received and therefore fails to disclose “restricting the switching process to the first communication system when the communication controller transmits or receives urgent information in the second communication system, wherein the urgent information is traffic accident information or failure information of a host vehicle;”. 
In a related field of endeavor, Brahmi discloses:
restricting the switching process to the first communication system when the communication controller transmits(Brahmi, [0047] discloses the determined distribution scheme may be transmitted in a handover command (i.e. indicates obviousness of a switching or handover process) to the V2V communication device when the V2V communication device may enter a coverage area of the second radio technology for which the distribution scheme may have been determined; Brahmi, [0039]-[0040] discloses the determined distribution scheme may specify that a V2V communication message having a certain priority may be transmitted via a second radio technology and a V2V communication message having a priority different from the certain priority may be transmitted via the first radio technology and the certain priority may be higher than the different priority and therefore transmission reliability of the V2V communication may be enhanced while still providing the V2V communication at low costs and discloses the priority of a V2V communication message may be defined based on a content of the V2V communication message and/or a type of the V2V communication message and a content of the V2V communication message may relate to a current geographical position of the V2V communication device and a type of V2V communication may relate to a purpose of a transmission of the V2V communication message and such a purpose may be an accident warning, etc. and for example, a V2V communication message indicating an accident warning (i.e. reads on traffic accident) may have a higher priority than normal V2V communication messages and the location of the vehicles in or on which the V2V communication device may be mounted and therefore the V2V communication messages can be beneficially transmitted in accordance with their inherently defined importance; Brahmi, [0003] discloses a cooperative awareness message CAM may be used to provide a warning or guidance to the driver for example in the form of an intersection collision warning (i.e. reads on traffic accident).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a handover or switch is performed to the corresponding radio technology depending on the priority of the V2V communication message that is based on the content and type such as the location and accident warning).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sheynman to incorporate the teachings of Brahmi for the purpose of enhancing transmission reliability of the V2V communication while still providing the V2V communication at low costs and can be beneficially transmitted in accordance with their inherently defined importance (Brahmi, [0039]-[0040]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle based on a criteria as taught by Sheynman) with another known element and .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynman et al. (US Patent Publication 2019/0019410 herein after referenced as Sheynman) in view of BRAHMI et al. (US Patent Publication 2018/0249525 herein after referenced as Brahmi) and further in view of Barros (US Patent Publication 2019/0320055 herein after referenced as Barros).  




Regarding claim 4, Sheynman in view of Brahmi discloses:
The in-vehicle communication device according to claim 1, further comprising: a storage unit (Sheynman, [0028] discloses the memory device may be configured to store information, data content, etc.).
	Sheynman in view of Brahmi discloses that the vehicular UE switches from a first communication system to a second communication system based on a predetermined criteria but fails to explicitly disclose that the predetermined criteria includes the amount of data scheduled to be transmitted and therefore fails to disclose “configured to store vehicle information to be transmitted to an external server device, wherein the communication controller is configured to: restrict the switching process to the first communication system when an information amount of the vehicle information scheduled to be transmitted to the server device and stored in the storage unit is equal to or less than a predetermined amount.”
In a related field of endeavor, Barros discloses:
configured to store vehicle information to be transmitted to an external server device, wherein the communication controller is configured to: restrict the switching process to the first communication system when an information amount of the vehicle (Barros, [0041] discloses determining to switch from WLAN to the WWAN if certain criteria are satisfied wherein the computing device may determine to switch from the WWAN to using a WLAN if the data queued for communication falls beneath a certain level; Barros, [0087] discloses the mobile computing device may also take alternative forms including an embedded system such as a car navigation system; Barros, [0016] discloses the techniques described in the disclosure may enable a computing device to use less battery capacity, decrease an amount of usage of a WWAN network that can benefit not only a user of the computing device but can also increase data throughput for other users of the WWAN network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sheynman in view of Brahmi to incorporate the teachings of Barros for the purpose of enabling a computing device to use less battery capacity and decrease an amount of usage of a WWAN network that increase throughput for other users of the WWAN network (Barros, [0016]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a communication system switch from a first .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheynman et al. (US Patent Publication 2019/0019410 herein after referenced as Sheynman) in view of BRAHMI et al. (US Patent Publication 2018/0249525 herein after referenced as Brahmi) and further in view of THOMAS et al. (US Patent Publication 2019/0289505 herein after referenced as Thomas).




Regarding claim 7, Sheynman discloses:
A server device that controls a switching process of a communication system in an in-vehicle communication device communicable in any one of a first communication system and a second communication system, the in-vehicle communication device comprising a communication controller, and the server device comprising: (Sheynman, [0026]-[0027] discloses in order to selectively manage the communications between the mobile platform (i.e. reads on in-vehicle communication device) and multiple different types of networks such as the first (i.e. reads on first communication system) and second networks (i.e. reads on second communication system) of different types, the apparatus (i.e. reads on server device) may increase the likelihood that a mobile platform is informed in a timely and efficient manner of information and based on this information, various functions and applications may be performed and discloses the apparatus may be configured in a variety of different manners and may be embodied in a computing device and the computing device may comprise the mobile platform such as may be carried by the vehicle and alternatively, the computing device may be off board relative to the vehicle albeit remaining in communication with the mobile platform onboard the vehicle (i.e. indicates obviousness that the apparatus is a computing device server remote from the mobile platform); Sheynman, Fig. 2 & [0033] discloses the apparatus includes means such as the processing circuitry, the processor (i.e. reads on communication controller), the communication interface or the like for communicating with a first network to receive information with a mobile platform regarding one or more traffic signals and information regarding one or more intersections and in an embodiment in which the apparatus embodies the mobile platform, receipt of information with the mobile platform constitutes receipt of information by the apparatus and alternatively, in an embodiment in which the apparatus is separate from but in communication with the mobile platform, communication by the apparatus with the first network may be conducted either directly with the first network or via the mobile platform.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the apparatus performing the method in one embodiment may be incorporated within a computing device server remote from the mobile platform within the vehicle.  Merriam-Webster dictionary defines “server” as a computer in a network that is used to provide services to other computers in the network).
an area information holding unit configured to hold area information indicating a communication area where communication in the first communication system is possible; a switching deciding unit configured to: decide whether to switch between the first communication system and the second communication system based on vehicle position information acquired (Sheynman, Figs. 4 & [0037] discloses the range of the second network such as a DSRC network (i.e. reads on first communication system) is illustrated by the circle 44 (i.e. reads on holding area information indicating a communication area where communication in the first communication system is possible) and an outer concentric circle 46 (i.e. reads on a predetermined distance before the communication area) is represented by dashed lines and is separated from the circle 44 representative of the range of the second DSRC network by the predefined buffer distance and thus a vehicle such as vehicle 48b that is within the predefined distance of the intersection as defined by the range of the DSRC network plus a predefined buffer distance satisfies the first switching condition (i.e. reads on deciding whether to switch) such that communications with a second network may be established and commenced prior to the vehicle reaches the range of the DSRC network (i.e. reads on start a switching process from the second communication system to the first communication system before a vehicle enters the communication area) as represented by circle 44 in which reliable communications may be conducted between a DSRC transmitter 42 and the mobile platform carried by the vehicle; Sheynman, [0040]-[0041] discloses the connection with the first network (i.e. reads on second communication system) is terminated while the communications are ongoing via the second network (i.e. reads on first communication system) and discloses as the vehicle leaves the intersection, the communications may return to or shift from the second network to the first network again and the apparatus includes means such as the processing circuitry, the processor or the like for identifying a second switching condition for example the departure for the vehicle may be determined based upon the distance of the vehicle from the intersection and the direction of travel of the vehicle away from the intersection and as before, a predefined distance may be defined such as based upon the sum of the predefined range of the second network and a predefined buffer distance as represented by the dashed circle 46; Sheynman, Figs. 3  & [0036] discloses the apparatus includes processing circuitry, processor or the like for identifying a first switching condition that includes identification of the approach of the mobile platform to one of the intersections and a vehicle carrying a mobile platform is defined to be approaching an intersection and to satisfy the first switching condition in an instance in which the vehicle is no more than a predefined distance from the intersection and in this regard, the apparatus may determine the position of the vehicle based upon location information such as from a GPS or other location tracking system and the first switching condition may be defined as the approach of the vehicle to within a predefined distance of the intersection with the predefined distance exceeding the predefined range of the second network such as by exceeding the predefined range by a predefined buffer distance that may be defined in terms of a predetermined distance to be added to the predefined range of the second network; Sheynman, [0014] discloses the computer-executable program code portions also include program code instructions configured to identify a first switching condition and instructions configured to communicate with a second network different than the first network in order to receive information following identification of the first switching condition; Sheynman, [0028] discloses the memory device may be configured to store information, data content, etc..  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the apparatus includes a memory storing the communication range area information of the DSRC network and a switching deciding unit that determines that the vehicle location is at the predefined buffer distance from the communication range of the DSRC network and issues instructions to start the switching process from the second cellular network to the first DSRC network so that communications is established and commenced with the first DSRC network before entering the communication range of the DSRC network and also issues instructions to switch from the first DSRC network back to the second cellular network when the vehicle leaves the DSRC network and the second switching condition is satisfied).
	Sheynman discloses acquiring vehicle position in a number of ways such as utilizing GPS or other location tracking system but fails to explicitly disclose that said vehicle position information is acquired from the device within the vehicle and therefore fails to disclose “vehicle position information acquired from the in-vehicle communication device”.
	In addition, Sheynman discloses that the mobile platform within the vehicle switches from a first communication system to a second communication system based “and restrict the switching process to the first communication system when the communication controller transmits or receives urgent information in the second communication system, wherein the urgent information is traffic accident information or failure information of a host vehicle;”.
In a related field of endeavor, Brahmi discloses:
and restrict the switching process to the first communication system when the communication controller transmits(Brahmi, [0047] discloses the determined distribution scheme may be transmitted in a handover command (i.e. indicates obviousness of a switching or handover process) to the V2V communication device when the V2V communication device may enter a coverage area of the second radio technology for which the distribution scheme may have been determined; Brahmi, [0039]-[0040] discloses the determined distribution scheme may specify that a V2V communication message having a certain priority may be transmitted via a second radio technology and a V2V communication message having a priority different from the certain priority may be transmitted via the first radio technology and the certain priority may be higher than the different priority and therefore transmission reliability of the V2V communication may be enhanced while still providing the V2V communication at low costs and discloses the priority of a V2V communication message may be defined based on a content of the V2V communication message and/or a type of the V2V communication message and a content of the V2V communication message may relate to a current geographical position of the V2V communication device and a type of V2V communication may relate to a purpose of a transmission of the V2V communication message and such a purpose may be an accident warning, etc. and for example, a V2V communication message indicating an accident warning (i.e. reads on traffic accident) may have a higher priority than normal V2V communication messages and the location of the vehicles in or on which the V2V communication device may be mounted and therefore the V2V communication messages can be beneficially transmitted in accordance with their inherently defined importance; Brahmi, [0003] discloses a cooperative awareness message CAM may be used to provide a warning or guidance to the driver for example in the form of an intersection collision warning (i.e. reads on traffic accident).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a handover or switch is performed to the corresponding radio technology depending on the priority of the V2V communication message that is based on the content and type such as the location and accident warning).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sheynman to incorporate the teachings of Brahmi for the purpose of enhancing transmission reliability of the V2V communication while still providing the V2V communication at low costs and can be beneficially transmitted in accordance with their 
“vehicle position information acquired from the in-vehicle communication device”.
In a related field of endeavor, Thomas discloses:
 vehicle position information acquired from the in-vehicle communication device ; (Thomas, [0094] discloses the process of preemptive preparation of the handover by way of establishing respective temporal access interval and one or more access parameters is triggered at a time instant t.sub.0 where the cellular network determines a preliminary set of one or more base stations of the cellular network with respect to which a preemptive preparation of a handover might be performed and this preliminary set of base stations is determined by the cellular networks so that their cells cover an area where the UE will probably move in the next future upon leaving the cell of current source base station and wherein the cellular network might receive the information on the predicted future route of the user entity from the user entity itself such as from an application running on the user entity or a certain component thereof being able to determine the position (i.e. reads on vehicle position information) of the user entity such as a navigation system or the like or from some other module of the UE; Thomas, Fig. 6 & [0058] discloses it would be favorable to improve the mobility services for vehicular UEs; Thomas, [0125] discloses centralized entities can initiate the multiple predictive HO preparation for target eNBs along the predicted UE trajectory and this scheme avoids the need to re-initiate the HO preparation phase once the UE passes through each of the expected target cells since all the used resources have been pre-allocated.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that vehicular UEs would have their own component to determine the position of the vehicle which is sent to a sever in the cellular network).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sheynman in view of Brahmi to incorporate the teachings of Thomas for the purpose of providing an additional alternative means of determining the location of the vehicle (i.e. Sheynman, [0036] & Thomas, [0094]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle based on a location information as taught by Sheynman) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle based on a location information, wherein the location information is acquired by the server from the vehicle as taught by Thomas) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a communication system switch from a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645